EXHIBIT CERTIFICATION BY CHIEF FINANCIAL OFFICER PURSUANT TO RULE 13a-14(a)/15d-14(a) AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Maxim C. W. Webb, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form 10-K of PICO Holdings, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: May 13, 2009 By: /s/ Maxim C.W. Webb Maxim C.
